 

 

Case 1:18-cv-02365-RRM-PK Document 43 Filed 09/06/19 Page 1 of 1 PagelD #: 798

Representing Management Exclusively in Workplace Law and Related Litigation

Jackson Lewis PC.

44 South Broadway

24th Floor

White Plains, New York 10601
Tei 914 872-8060

Fax 914 946-1216

www jacksonlewis.com

jacksonllewis.

VIA ECF

Magistrate Judge Peggy Kuo
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:

Dear Magistrate Judge Kuo:

 

ALBANY, NY GREENVILLE, $C MONMOUTH COUNTY, NJ RALEIGH, NC
ALBUQUERQUE, NM HARTFORD, CT MORRISTOWN, NJ RAPID CITY, SD
ATLANTA, GA HONOLULU, HI* NEW ORLEANS, LA RICHMOND, VA
AUSTIN, TX HOUSTON, TX NEW YORK, NY SACRAMENTO, CA

BALTIMORE, MD INDIANAPOLIS, IN. NORFOLK, VA SALT LAKE CITY, UT
BIRMINGHAM, AL JACKSONVILLE, FL OMAHA, NE SAN DIEGO, CA

BOSTON, MA KANSAS CITY REGION ORANGE COUNTY, CA SAN FRANCISCO, CA
CHICAGO, IL LAS VEGAS, NV ORLANDO, FL SAN JUAN, PR
CINCINNATI, OH LONG ISLAND, NY PHILADELPHIA, PA SEATTLE, WA

CLEVELAND, OH LOS ANGELES, CA PHOENIX, AZ ST. LOUIS, MO

DALLAS, TX MADISON, WI PITTSBURGH, PA TAMPA, FL.

DAYTON, OH MEMPHIS, TN PORTLAND, OR WASHINGTON, DC REGION
DENVER, CO MIAMI, FL PORTSMOUTH, NH WHITE PLAINS, NY
DETROIT, MI MILWAUKEE, WI PROVIDENCE, RI

GRAND RAPIDS, MI MINNEAPOLIS, MN

*through an affiliation with Jackson Lewis P.C., a Law Corporation

September 6, 2019

Dimitra Angeklos v. Institute for Building
Technology and Safety, et al.
Case No.: 18cv02365 RRM-PK

Pursuant to your Order dated August 20, 2019, Plaintiff's counsel and the
undersigned counsel submit this joint status report advising that they have not reached a settlement.
In addition, the moving Defendants in this matter are not withdrawing their motion to compel
settlement of the Stafford-Rogers matter. Counsel for Defendant Abramov takes no position on
the above as the agreement as agreed to took place before counsel’s appearance. Thank you for

your attention to this matter.

cc: Alexandra Lee Robins, Esq.
Rachel Schulman, Esq.

Respectfully submitted,

JACKSON LEWIS P.C.
Ape Vin er

Susan M. Corcoran —

Counsel for Defendants

Institute for Building Technology and Safety,
Shyam Choudhary, Blake Ratcliff and

Lindsey Weissbratten

 
